884 F.2d 578
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gerard DAVIS, Plaintiff-Appellant,v.Thomas J. STICKRATH, Supt., Defendant-Appellee.
No. 88-3771.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1989.

Before KENNEDY and KRUPANSKY, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.
PER CURIAM.


1
Defendant-appellant, Gerard Davis (Davis), has appealed from the district court's decision denying his petition for writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.  On December 15, 1983, Davis was convicted, by a jury, of two counts of raping his seven year old daughter in violation of Ohio Rev.Code Sec. 2907.02, and one count of endangering children in violation of Ohio Rev.Code Sec. 2919.22.  Davis was sentenced to life imprisonment.


2
On appeal, Davis has argued that his right to a speedy trial guaranteed by the sixth amendment of the United States Constitution was violated by the state trial court when his trial was not commenced within 5- 1/2 months of his arrest.  Davis has additionally argued that the state trial court's evidentary ruling, which precluded him from cross-examining three witnesses, deprived him of his due process right to a fair trial protected by the fourteenth amendment of the United States Constitution.


3
Upon review of Davis's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the district court's determination denying Davis's petition for writ of habeas corpus was proper and is hereby AFFIRMED for the reasons stated in the district court's opinion of August 24, 1988.



*
 The Honorable Wendell A. Miles, United States District Judge for the Western District of Michigan, sitting by designation